PER CURIAM.
Plaintiffs sued for the purchase price of some machinery, which had been installed in an apartment owned by the defendant corporation. The appellant had contracted for its installation with the defendant Mesa. After the bulk of the plant had been delivered at appellant’s apartment house, plaintiff called and had an interview with Borchardt, and there claims to have exhibited to Borchardt, or at least to have notified him of the existence of, a conditional bill of sale from plaintiff to Mesa. If this were all, the judgment would be justified as matter of law; but plaintiffs went further, and testified that Borchardt “was to keep the plant with the understanding that we were to get our money as soon as he got these people to fix up the plant,” etc. Thus plaintiffs, on their own case, established a contract of sale between themselves and the appellant, and, the action being predicated' distinctly on conversion, the complaint should have been dismissed-
Judgment reversed, with costs, and complaint dismissed, with costs.